·~·.;. ~   ·&..-· .... ·r·r~· •. )
                                                                     :.,--~;·..··''~ ..-~     l.,;:, l '


                                                       OFFICIAL ·a~lMt~S                                               U.S. POSTAGE)) PITNEY BOWES
                                                       STATE OF~!JElX(I!I.lS1{3i ':;1~

                                                                                                                       ~
                                                                                                                         ~-:="J:'m
                                                       PENALTV ~-r!l 1             :i:: ...J                                ~~~

                                                                                        ~                   g                ~~

                                                       PRIVATE USE
                                                                                   wen                                 ZIP 78701.$ 000 416
                                                                                                            a::~       02 1VV      .    •
                                                                                                            Q.. LL .   0001401603JUL. 2& 2015
P.O. BOX 12308, CAPITOL STATION


                                         ~
    AUSTIN, TEXAS 78711
                                                   /
                                       brc ~0 ~I:S                                   .
                                      ro.~· -~                                                                                   ,.....,
                                    CO· 'AtQ ~~~- RE: WR-82,426-03
                                                 \                                                                               =
                                                                                                                                 Cf'!              .r-; ("V'•"
                                                                                                                                              • ·.r:.


                                  ~0 ~'!}'    /~
                                                                                                                                 <-               .. _;-·

                        rJ;.~~~O,J$·. "~>    .     ROBERT JESSE PADILLA JR
                                                                                                                                 c:
                                                                                                                                  I
                                                                                                                                  w
                                                                                                                                                          ··-
                                                                                                                                                           ~-
                                                                                                                                                                 '•··'


                                                                                                                                                                    ·'




                     :~~0""'
                                                                                                                                                  :;~:::
                                                                                                                                      ""
                                                                                                                                      -~~
                                                                                                                                      --'••
                                                                                                                                                   oCJb
                                                                                                                                                   ~o
                                                                                                                                                   I••c:
                                                                                                                                      -.••          '"U:z
                                                                                                                                                    --t ----1